Title: To James Madison from Anthony Charles Cazenove, 17 December 1811 (Abstract)
From: Cazenove, Anthony Charles
To: Madison, James


17 December 1811, Alexandria. Acknowledges JM’s letter of 16 Dec. enclosing a check for $385.55, “which exactly balances Messrs. Murdochs & Co.’s. dft on you & the act. rendered you of charges on your pipe of wine & the qr. cask of Lisbon.” “Expecting when you accepted Messrs. Murdoch’s bill that your intention was to have paid it at Washington, I had it sent there for that purpose; but have sent for it, & will hand it to you Sir as soon as received.” Declares that “it is somewhat doubtful today” whether the vessel he mentioned will go to Madeira. Should it not do so, it will be known in a few days, and he will return JM’s letter for Cathcart, which should then be sent to New York, unless JM leaves it in his care. Mentions in a postscript that he has “good 4th. proof Bordeaux brandy @ 2.25, 2.50 & $2.75 in pipes of 90 odd @ 120 odd Gallons, in case you should be in want of the article & the quantity is not too large.”
